UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJanuary 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number000-27397 INOVA TECHNOLOGY INC. (Exact name of small business issuer in its charter) Nevada 98-0204280 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 2300 W. Sahara Ave. Suite 800 Las Vegas, NV 89102 (Address of principal executive offices) (800) 757-9808 (Postal Code) (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section13or15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filler”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated Filero Non-accelerated Filero Smaller reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo State the number of shares of outstanding of each of the issuer’s classes of common equity, as of March 19, 2013: 105,817,779 Inova Technology Inc. Form 10-Q Table of Contents PART I Page Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Result of Operations 12 Item 4. Controls and Procedures 13 PART II Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Other Information 14 Item 5. Exhibits 14 Signatures 15 Item 1.Financial Statements INOVA TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) January 31, 2013 April 30, 2012 ASSETS Current assets Cash $ Accounts receivable, net of allowance of $81,283 and $81,283 Contract receivables, net of allowance of $21,746 and $21,746 Credit facility receivable Inventory Costs in excess of billing and estimated earnings Prepaid and other current assets Total current assets Fixed assets, net Revenue earning equipment, net Goodwill, net Intangibles - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ Accrued liabilities Deferred income Derivative liabilities Notes payable - related parties Notes payable Total current liabilities Notes payable - related parties, net of current maturities Total liabilities Stockholders' deficit Convertible preferred stock, $0.001 par value; 25,000,000 shares authorized; 1,500,000 shares issued and outstanding (the cost of the shares are included in non-controlling interest) - Common stock, $0.001 par value; 500,000,000 shares authorized; 105,657,887 and 76,364,065 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Inova Technology, Inc stockholders' deficit ) ) Non-controlling interest Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See summary of accounting policies and notes to unaudited consolidated financial statements. 3 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended January 31, 2013 and 2012 (Unaudited) Revenues $ $ Cost of revenues ) ) Selling, general and administrative ) ) Depreciation expense ) ) Operating loss ) ) Other income (expense): Gain on derivative liabilities Interest expense ) ) net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding See summary of accounting policies and notes to unaudited consolidated financial statements. 4 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the nine months ended January 31, 2013 and 2012 (Unaudited) Revenues $ $ Cost of revenues ) ) Selling, general and administrative ) ) Depreciation expense ) ) Operating loss ) ) Other income (expense): Gain (Loss) on derivative liabilities Other income - Gain (Loss) on debt extinguishment - Interest expense ) ) Net loss $ ) $ ) Basic and diluted income (loss) per share $ ) $ ) Weighted average common shares outstanding-basic Weighted average common shares outstanding-diluted See summary of accounting policies and notes to unaudited consolidated financial statements. 5 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended January 31, 2013 and 2012 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used provided by operating activities: Depreciation expense, $0 and $344,995 included in cost of revenues Amortization expense - loan discounts and deferred financing costs - Paid in kind interest Gain on debt extinguishment - ) Stock issued for services Legal expenses paid directly by third party debtholder - Derivative gain ) ) Changes in operating assets and liabilities: Accounts receivable Credit facility receivable Inventory ) Costs in excess of billing and estimated earnings Prepaid expenses and other current assets Other assets - Accounts payable and accrued expenses Deferred revenues ) ) Net cash provided by operating activities of operations ) CASH FLOW INVESTING ACTIVITIES - Net cash used in investing activities - - CASH FLOW FINANCING ACTIVITIES Proceeds from notes payable Payment of legal fees capitalized ) Repayments made on notes payable ) ) Net cash used in financing activities ) ) NET CHANGE IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ SUPPLEMENTAL INFORMATION: Interest paid $ $ Income taxes paid $ $ NON-CASH INVESTINGAND FINANCING ACTIVITIES: Common stock issued for conversion of notes payable Purchase of patent with stock - Common stock issued for settlement of accounts payable Settlement of derivative liabilities due to conversion of related notes payable Discount on notes payable from derivative liabilities - See summary of accounting policies and notes to unaudited consolidated financial statements. 6 INOVA TECHNOLOGY, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 –BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Inova Technology, Inc. (“we”, “our”, “Inova” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the audited financial statements and notes thereto contained in Inova’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in Form 10-K have been omitted. Fair Value Measurements Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). As of January 31, 2013, Inova measured its derivative liabilities using Level 3 inputs as defined by ASC 820 with a total fair value of $785,021. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. NOTE 2 – GOING CONCERN As shown in the accompanying consolidated financial statements, we have an accumulated deficit and negative working capital and are in default on the majority of our notes payable as of January 31, 2013. These conditions raise substantial doubt as to our ability to continue as a going concern. The consolidated financial statements contained herein do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue in existence. Our ability to continue as a going concern is dependent upon our ability to generate sufficient cash flows to meet our obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain profitable operations. However, there is no assurance that profitable operations or sufficient cash flows will occur in the future. Management is trying to raise additional capital through sales of stock and refinancing debt. 7 NOTE 3 – RELATED PARTY TRANSACTIONS Note Payable to Southbase, LLC Loans payable from Southbase, LLC consists of advances from existing shareholders. These notes are unsecured, bear interest at 7%, and are due in May 21, 2017. The amount due to Southbase, LLC, a company related to Adam Radly, was $142,532 as of January 31, 2013. Desert Sellers Seller notes with a balance of $1,389,107 relate to the Desert Communications, Inc. (“Desert”) purchase in December of 2007. They have interest rates of 18%, are secured by all of the common stock of Desert Communications, Inc. and were due in December of 2010. The notes are now in default. Trakkers President Seller notes with a balance of $300,581, to the president of Trakkers, relate to the Trakkers purchase in 2008. They have interest rates of 7-10%, are secured by all of the member units of Trakkers and were due in 2011. The notes are now in default. NOTE 4 - DERIVATIVE LIABILITIES ASC 815-40 Put Warrant Liabilities Under ASC 815-40 “Put Warrants”, warrants for put shares should be classified as liabilities and measured at fair value at the end of each reporting period with the change in fair value recorded to earnings. As a result, the fair value of the warrants granted to Inova’s debt holders in prior years were recorded as derivative liabilities at inception. These liabilities are subsequently measured at fair value at the end of each reporting period with the changes recorded to earnings. As of January 31, 2013, Inova had $785,021 of derivative liabilities as a result of these provisions. ASC 815-15 Conversion Option and Warrant Liabilities During fiscal 2010, Inova determined that the instruments embedded in a convertible put note exercised by one of Inova’s lenders should be classified as liabilities and recorded at fair value due to their being no explicit limit to the number of shares to be delivered upon settlement of the above conversion options. Because the number of shares to be issued upon settlement cannot be determined under these instruments, Inova cannot determine whether it will have sufficient authorized shares at a given date to settle any other of its share-settleable instruments. As a result of this, under ASC 815-15 “Accounting for Derivative Financial Instruments Indexed to and Potentially Settled in, a Company's Own Stock” (formerly EITF 00-19), the conversion options noted above and all other share-settleable instruments are classified as liabilities. Inova has three conversion options embedded in notes payable agreements and 8,839,513 warrants to purchase Inova common stock that are classified as liabilities as a result of the provisions of the convertible put notes. As of January 31, 2013, Inova had $785,021 of derivative liabilities as a result of these provisions. 8 The following table summarizes the derivative liabilities included in the consolidated balance sheet: Derivative Liabilities Balance at April 30, 2012 $ Settlement of derivative liabilities due to conversion of related notes payable ) Change in fair value ) Balance at January 31, 2013 $ Valuation Models Inova values its warrant derivatives and simple conversion option derivatives using the Black-Scholes option-pricing model. Assumptions used include (1) 0.15% risk-free interest rate, (2) warrant life is the remaining contractual life of the warrants, (3) expected volatility 261% to 390%, (4) zero expected dividends (5) exercise prices as set forth in the agreements, (6) common stock price of the underlying share on the valuation date, and (7) number of shares to be issued if the instrument is converted. Inova valued the conversion options and reset provisions under its convertible put exercise note with Boone using a Monte Carlo simulation model utilizing present value and various probabilities of events. Assumptions used include (1) 0.15% risk free rate, (2) conversion prices as set forth in the agreement, (3) expected Inova stock price volatility of 322%, (4) expected Desert stock price volatility of 25%, and (6) common stock price of the underlying share on the valuation date. Inova valued the note as a combination of the underlying debt payment and series of two options. Since the options are mutually exclusive, the Monte Carlo simulation was used to estimate when either of the options is exercisable. When both are exercisable Inova assumed that the more valuable of the two would be exercised. NOTE 5 –SEGMENT INFORMATION Inova has three reportable segments, one providing management support to the other subsidiaries (Edgetech Services, Inc.), one providing network solutions (Desert Communications, Inc.) and one which manufactures standards compliant and durable RFID (Radio Frequency Identification) equipment (Trakkers, LLC & RightTag, Inc). Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly in deciding how to allocate resources and in assessing performance. The following table presents nine month segment information: Trakkers, LLC & Desert RightTag, Communications, Inc. Inc. Corporate Total Revenues $ 0 Net income (loss) Total assets 9 NOTE 6 – WARRANTS The following tables summarize common stock warrants outstanding by entity: Weighted Weighted average average Aggregate remaining Warrants to purchase Inova common exercise intrinsic contractual stock Warrants price value life (years) Outstanding at April 30, 2012 $ $ Granted - - Exercised - - Forfeited - - Expired - Outstanding at January 31, 2013 $ $ Weighted Weighted average average Aggregate remaining Warrants to purchase Trakkers exercise intrinsic contractual common stock Warrants price value life (years) Outstanding at April 30, 2012 $ - $ Granted - - Exercised - - Forfeited - - Expired - - Outstanding at January 31, 2013 $ - $ All warrants above were exercisable as of January 31, 2013. 10 NOTE 7 – COMMON STOCK During the nine months ended January 31, 2013, Inova purchased the intellectual property from Southbase International Limited (“Southbase), a related party due to ownership in Southbase by Inova’s CEO. The intellectual property purchased is a license to use ShopInova, an iPhone application, and its related intellectual property rights. Inova issued 12,315,270 shares of common stock for the intellectual property, for a total value of $73,892, based on the Inova stock trading price on the closing date. During the nine months ended January 31, 2013 Inova issued: · 14,471,177 shares of common stock for the conversion of $37,100 of third party debt. · 2,507,375 with a fair value of $17,000 for services NOTE 8 – DEBT The following table summarizes outstanding debt as of January 31, 2013 and April 30, 2012: January 31, April 30, Carrying Carrying Lender Amount Amount Boone Lenders, LLC $ $ Ascendiant Opportunity Fund, LLC Agile Opportunity Fund, LLC IBM - Trakkers, LLC Lease Facility Desert Communications, Inc. Sellers Trakkers, LLC Sellers Southbase, LLC - Related Party Other Total $ $ Of the total outstanding debt, $11,797,443 was in default as of January 31, 2013. Principal owed to Boone Lenders, LLC (“Boone”) increased due to the paid-in kind interest described below. $222,751of legal fees were added to the Boone notes, of which $118,877 was paid off by January 31, 2013. Boone is capitalizing and charging paid in kind interest on several of its notes. Each period, at a rate mutually agreed to by the Company and Boone, interest is recognized on the outstanding principal balance and added to the principal balance of the note. This started in May 2010 for Boone’s notes as a temporary arrangement which can be cancelled at any time. The interest rates range from 11% to 20% on various notes. During the nine months ended January 31, 2013, Inova and Boone re-negotiated the terms of certain of their loans for which interest had previously been forgiven.As a result, Inova agreed to recognized additional interest expense during the three months of ended January 31, 2013 of approximately $1,900,000. NOTE 9 – SUBSEQUENT EVENTS As of March 1, 2013 Paul Aunger resigned as director/secretary/treasurer. The new secretary/treasurer is Adam Radly. Subsequent to January 31, 2013, Asher converted $24,750 of its debt for 9,027,311 shares. 11 Item 2. Management Discussion and Analysis of Financial Condition and Result of Operations. The information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operation contains“forward looking statements.”Actual results may materially differ from those projected in the forward looking statements as a result of certain risks and uncertainties set forth in this report. Although our management believes that the assumptions made and expectations reflected in the forward looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual future results will not be materially different from the expectations expressed in this Annual Report. The following discussion should be read in conjunction with the unaudited Consolidated Financial Statements and related Notes included in Item 1. RESULTS OF OPERATIONS FOR THE THREE MONTH PERIOD ENDED JANUARY 31, 2013 Net revenues decreased from $3,738,630 in the three-month period ending January 31, 2012 to $2,552,002 for the three-month period ending January 31, 2013. The decrease in revenue is due to changes in the timing of various projects in Desert. Cost of sales decreased from $2,631,874 in the three-month period ending January 31, 2012 to $1,834,872 for the three-month period ending January 31, 2013. The decrease is a result of the revenue decrease described above. Operating expenses increased from $1,343,704 for the three months ending January 31, 2012 to $1,523,222 for the same period in 2013. This was mainly due to the increase in professional fees. Net loss increased from $657,433 for the three months ending January 31, 2012 to a net loss of $3,507,678 for the same period in 2013. This is due to higher operating expenses and higher interest expense. The interest expense increase is primarily due to renegotiation of loan terms with our senior lender leading to the increase in interest expense. RESULTS OF OPERATIONS FOR THE NINE MONTH PERIOD ENDED JANUARY 31, 2013 Net revenues increased from $14,444,892 in the nine-month period ending January 31, 2012 to $14,642,366 for the nine-month period ending January 31, 2013. The increase in revenue is due to changes in the timing of various projects in Desert. Cost of sales increased from $10,485,211 in the nine-month period ending January 31, 2012 to $10,681,630 for the nine-month period ending January 31, 2013. The increase is a result of the revenue increase described above. Operating expenses increased from $4,003,397 for the nine months ending January 31, 2012 to $4,227,712 for the same period in 2013. This was mainly due to the increase in professional fees. Net loss increased from $486,798 for the nine months ending January 31, 2012 to net loss of $3,596,489 for the same period in 2013. This is due to a non-cash derivative gain of $540,231 for the nine months ended January 31, 2013 compared to a $1,675,209 gain for the nine months ended January 31, 2012. Interest also increased significantly due to the issue listed above. LIQUIDITY AND CAPITAL RESOURCES Cash provided by operations for the nine month period ended January 31, 2012 was $138,110 as compared to cash used in operations of $515,101 for the nine months endedJanuary 31, 2013. Cash used in investing activities for the nine month period ended January 31, 2012 and January 31, 2013 was $0. Cash used infinancing activities for the period ended January 31, 2012 was $18,963, as compared to $12,542 used in financing activities for the nine months ended January 31, 2013. 12 Our operating activities for the nine months ended January 31, 2013, have generated adequate cash to meet our basic operating needs, but only sufficient to service debt on a limited basis. As of January 31, 2013, we had cash and cash equivalents totaling $249,452, and receivables of $1,297,253. As of the date of the filing the Company is attempting to restructure its debt with Boone and some other creditors. If successful there would be a significant decrease in the current portion of debt outstanding, interest rate reductions and extended maturity dates. If unsuccessful, we will continue to be in default on these loans and incur additional interest expense, and may face additional financial or legal issues. EBITDA Management believes adjusted EBITDA provides a more useful measure of company performance. This is because there are several measures included in GAAP net income which are related to warrant/derivative accounting. We consider these items to be unrelated to operating income and performance, and they do not impact our cash flow or debt service. However there is a limitation in using Adjusted EBITDA; each company may use a different definition of Adjusted EBITDA and therefore it is hard to compare them to each other. For example our company might use different add-backs to net income than our competitors, thus making it more difficult to compare us to them. We compensate for this by regularly including adjusted EBITDA in our filings so that our performance can be measured over time. GAAP Financial statements: We therefore advise readers to refer to the GAAP financial statements as the format of those is standardized and uniform in comparison with any other audited company. In these we show net income as ($3,596,489) for the 9 months ending January 31, 2013. In addition, working capital ratios and other liquidity measures, total debt and debt/equity ratio are common measures used by companies to measure performance. These statements are audited whereas the adjusted EBITDA amounts are not opined to by the auditors but are a management tool. Adjusted EBITDA for the 9 months ending January 31, 2013 was $(228,963). Adjusted EBITDA is Earnings before interest, tax, depreciation and amortization. Inova also excludes the non-cash loss on derivative liabilities, gain on debt extinguishment and impairment charges from its adjusted EBITDA calculation. Non-cash loss on derivative liabilities, gain on debt extinguishment, impairment charges, depreciation and amortization are excluded from adjusted EBITDA because they do not require cash payments. Adjusted EBITDA 31-January-13 Net income (loss) ) Interest Derivative gain ) Tax Depreciation/Amortization Adjusted EBITDA Item 4. Controls and Procedures (a) Evaluation of disclosure controls and procedures. Management has evaluated, with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) as of the end of the period covered by this report and concluded that our disclosure controls and procedures were not effective to ensure that all material information required to be disclosed in this Quarterly Report on Form 10-Q has been made known to them in a timely fashion. We are in the process of improving our internal control over financial reporting in an effort to remediate these deficiencies through improved supervision and training of our accounting staff. These deficiencies have been disclosed to our Board of Directors. We believe that this effort is sufficient to fully remedy these deficiencies and we are continuing our efforts to improve and strengthen our control processes and procedures. Our Chief Executive Office, Chief Financial Officer and directors will continue to work with our auditors and other outside advisors to ensure that our controls and procedures are adequate and effective. (b) Changes in internal controls There have been no significant changes in our internal controls over financial reporting that occurred during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 13 PART II Item 1.Legal Proceedings. None Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3.Defaults Upon Senior Securities Not Applicable. Item 4.Other Information None Item 5. Exhibits (A) Exhibits Exhibit Number Description Certification of the Chief Executive Officer required by Rule 13a - 14(a) or Rule 15d - 14(a) Certification of the Chief Financial Officer required by Rule 13a - 14(a) or Rule 15d - 14(a) Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 14 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: March 18, 2013 By: /s/ Adam Radly Adam Radly Chief Executive Officer Dated: March 18, 2013 By: /s/ Bob Bates Bob Bates Chief Financial Officer 15
